DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Claims 1-9 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “when the backlight module selectively provides the light source, the light source is capable of sequentially passing through the touch module, the diffusion layer, the foam layer, and the fabric layer to present the display signal on the fabric layer; and the optical powder dispersed in the diffusion layer is capable of optically diffusing the light source; wherein, when the backlight module does not provide the light source, the leather structure is capable of shielding the touch structure, and the leather structure is capable of presenting the leather pattern through the fabric layer”. The closest prior art of record, Galan Garcia et al. (US 11,061,475), discloses leather structure (col. 4, lines 36-45) of a touch display (col. 3, lines 12-25), comprising: a diffusion layer (Fig. 16L, (D), and col. 34, lines 32-54) including optical powder dispersed therein (col. 34, lines 45-50) and a fabric layer (Fig. 16E and 16L, (T) and being disposed on the foam layer (col. 4, lines 9-10). However, singularly or in combination with other prior art, fails to anticipate or render the above underlined limitations obvious, together with all the other limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692